                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANITA KAYE NORWOOD                         :     CIVIL ACTION
                                           :
      v.                                   :
                                           :
NANCY BERRYHILL, Acting                    :
Commissioner of Social Security            :     NO. 18-351

                                       ORDER

      NOW, this 13th day of December, 2018, upon consideration of Plaintiff=s Brief and

Statement of Issues in Support of Request for Review (Document No. 10), the

defendant=s response, the Report and Recommendation of United States Magistrate

Judge Marilyn Heffley (Document No. 19), and no objections to the Report and

Recommendation having been filed, and after a thorough and independent review of the

record, it is ORDERED as follows::

      1.     The Report and Recommendation is APPROVED and ADOPTED;

      2.     To the extent the plaintiff seeks remand, the request for review is

GRANTED; and,

      3.     The matter is REMANDED to the Commissioner, pursuant to sentence four

of 42 U.S.C. '405(g), for further proceedings consistent with the Report and

Recommendation of United States Magistrate Judge Marilyn Heffley.




                                                 /s/TIMOTHY J. SAVAGE
